Case:16-05934-MCF13 Doc#:204 Filed:04/18/19 Entered:04/18/19 18:55:39                           Desc: Main
                           Document Page 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF PUERTO RICO

In re:

EDGARDO NICOLAS MARTINEZ PEREZ                               Case No. 16-05934
                                                             Chapter 13

Debtors

              ANSWER TO ORDER TO SHOW CAUSE AND MOTION TO INFORM

TO THE HONORABLE COURT:

         COMES NOW Debtor, represented by the undersigned counsel and respectfully ALLEGES and

PRAYS as follows:

         1.    On July 27, 2016, Debtor filed a Voluntary Petition under Chapter 13 of the Bankruptcy

Code.

         2.    On April 5, 2019 this Honorable Court ordered the Debtor to Show Cause as to why the

instant proceeding should not be dismissed. See, Docket No. 202. This Honorable Court’s Order was

grounded on the Debtor’s failure to comply with the order entered at Docket No. 200 to inform the status

of the state court litigation as to the liquidation of the community property. In response thereto, the Debtor

shows cause as follows.

         3.    The state court stopped the litigation of the community property due to the bankruptcy

proceedings; however, on April 17, 2019, Debtor’s state court counsel requested the court to continue the

proceeding pursuant with this Honorable Court’s December 4, 2018 Order. See, Exhibit A.

         4.    Accordingly, the Debtor hereby informs and respectfully requests that this Honorable

Court take notice of above mentioned.
Case:16-05934-MCF13 Doc#:204 Filed:04/18/19 Entered:04/18/19 18:55:39                     Desc: Main
                           Document Page 2 of 6



       WHEREFORE, the Debtor respectfully requests that this Honorable Court be inform by the

information proffered herein and deem the Debtor in compliance with this Honorable Court’s April 5,

2019 Order to Show Cause.

CERTIFICATE OF SERVICE: I hereby certify that on this same date, I electronically filed the above
document with the Clerk of the Court using the CM/ECF system, which will send notification, upon
information and belief, of such filing to the following: CHAPTER 13 TRUSTEE AND THE UNITED
STATES TRUSTEE and to all CM/ECF participants. We also certify that this same date we have mailed
by United States Postal Service the document to all creditors and parties in interest that they are not
CM/ECF participants.

     RESPECTFULLY SUBMITTED.
     In San Juan, Puerto Rico this 18th day of March, 2019.


                                                   /s/ William Rivera Vélez
                                                   William Rivera Vélez
                                                   USDC No. 229408
                                                   P.O. Box 191059
                                                   San Juan, PR. 00919
                                                   Telephone: (787) 620-2856
                                                   Facsimile: (787) 777-1589
                                                   E-mail: wrvlaw@gmail.com
Case:16-05934-MCF13 Doc#:204 Filed:04/18/19 Entered:04/18/19 18:55:39   Desc: Main
                           Document Page 3 of 6
Case:16-05934-MCF13 Doc#:204 Filed:04/18/19 Entered:04/18/19 18:55:39   Desc: Main
                           Document Page 4 of 6
Case:16-05934-MCF13 Doc#:204 Filed:04/18/19 Entered:04/18/19 18:55:39   Desc: Main
                           Document Page 5 of 6
Case:16-05934-MCF13 Doc#:204 Filed:04/18/19 Entered:04/18/19 18:55:39   Desc: Main
                           Document Page 6 of 6
